Exhibit 99.3 PRO FORMA FINANCIAL DATA The accompanying unaudited pro forma condensed combined financial statements present the pro forma combined financial position and results of operations of the combined company based upon the historical consolidated financial statements of 1st Constitution Bancorp (“1st Constitution”) and Rumson-Fair Haven Bank and Trust Company (“Rumson”), after giving effect to the merger and adjustments described in the accompanying footnotes. The acquisition by 1st Constitution of Rumson has been accounted for under the acquisition method of accounting under U.S. Generally Accepted Accounting Principles (“GAAP”). Under this method, Rumson's assets and liabilities as of the date of the acquisition have been recorded at their respective fair values and added to those of 1st Constitution. Any excess of the purchase price for Rumson and the fair value of the identifiable net assets acquired has been recorded as goodwill. The consolidated financial statements of 1st Constitution issued after the acquisition will reflect the results attributable to the acquired operations of Rumson since February 7, 2014, the date of completion of the acquisition. The merger has been effected by the issuance of shares of 1st Constitution common stock and cash paid to Rumson shareholders. The unaudited pro forma condensed combined financial information provides that each share of Rumson common stock was exchanged for either 0.7772 shares of 1st Constitution common stock or $7.50 in cash.All shareholder elections were subject to allocation and proration procedures set forth in the merger agreement which are intended to ensure that, in the aggregate, the total cash consideration was $14,670,342 (excluding the cash out of outstanding stock options and fractional shares). The shares of 1st Constitution common stock that were issued as illustrated in these pro forma condensed combined financial statements were recorded at $10.95 per share, the closing sale price of 1st Constitution common stock on February 7, 2014.Former Rumson security holders received approximately 14.5% of the voting stock of the combined company as a result of the merger. The following unaudited pro forma condensed combined balance sheet as of September30, 2013 and unaudited pro forma condensed combinedstatements ofincome for the nine months ended September30, 2013 and the year ended December 31, 2012 combine the historical financial statements of 1st Constitution and Rumson. The unaudited pro forma condensed combined financial statements give effect to the merger as if it occurred on September30, 2013 with respect to the pro forma condensed combinedbalance sheet, and on January 1, 2012 with respect to the pro forma condensed combined statements of income for the nine months ended September30, 2013 and for the year ended December 31, 2012. The unaudited pro forma condensed combined financial statements were prepared with 1st Constitution treated as the acquirer and Rumson treated as the acquiree under the acquisition method of accounting. Accordingly, the consideration paid by 1st Constitution to complete the merger will be allocated to Rumson’s assets and liabilities based upon their fair values as of the date of completion of the merger. The recorded fair value adjustments made to the acquired assets and liabilities of Rumson are considered preliminary at this time and are subject to change as 1st Constitution finalizes the fair value determinations. There can be no assurance that the final determination will not result in material changes from the amounts presented in these pro forma condensed combined financial statements. 1st Constitution anticipates that the merger with Rumson will provide the combined company with financial benefits that include reduced operating expenses. The pro forma information, while helpful in illustrating the financial characteristics of the combined company under one set of assumptions, does not reflect the benefits of expected cost savings or opportunities to earn additional revenue and, accordingly, does not attempt to predict or suggest future results. It also does not necessarily reflect what the historical results of the combined company would have been had the companies been combined during these periods. The unaudited pro forma condensed combinedfinancial information has been derived from and should be read in conjunction with the historical consolidated financial statements and the related notes of each of 1st Constitution and Rumson which are incorporated in this document by reference. The unaudited pro forma stockholders’ equity and net income are qualified by the statements set forth under this caption and should not be considered indicative of the market value of 1st Constitution common stock or the actual or future results of operations of 1st Constitution for any period. Actual results may be materially different than the pro forma information presented. 1 1st Constitution Bancorp Pro Forma Acquisition Accounting Adjustments (in thousands) Purchase Price Fair value of 1st Constitution shares issued (1,019,242 shares at $10.95 per share) $ Cash consideration 14,770 Total Purchase Price $ Rumson net assets acquired at September 30, 2013 $ Estimated adjustments to reflect fair value Interest rate adjustment on loans $ General credit adjustment on loans (1,781 ) ASC 310-30 accretable loan discount (241 ) ASC 310-30 non-accretable loan discount (854 ) Elimination of Rumson allowance for loan losses 1,734 Core deposit intangible 1,189 Fixed assets (20 ) Time deposits (44 ) Borrowings (1,030 ) Other liabilities (300 ) Total adjustments (1,227 ) Deferred taxes on purchase accounting adjustments (40% on taxable and tax deductible amounts) 454 Total net fair value adjustments (773 ) Adjusted net assets $ The excess of the purchase price over the fair value of assets acquired is as follows: Total Purchase Price $ Adjusted Net Assets Acquired 18,379 Goodwill $ 2 1st Constitution Bancorp Pro Forma Condensed Combined Balance Sheet As of September 30, 2013 1st Constitution Rumson Pro Forma Adjustments Pro Forma Combined 1st Constitution (Dollars in thousands, except shares and per share amounts) Assets Cash and cash equivalents $ $ $ ) (1 ) $ Interest bearing deposits with banks — — Investment securities Available for sale — (2 ) Held to maturity — — Loans held for sale — Loans (3 ) General credit discount — — (1,781 ) (4 ) (1,781 ) ASC 310-30 accretable discount — — (241 ) (5 ) (241 ) ASC 310-30 non-accretable discount — — (854 ) (6 ) (854 ) Allowance for loan losses (6,820 ) (1,734 ) (7 ) (6,820 ) Net loans (1,022 ) Premises and equipment, net (20 ) (8 ) Goodwill — (9
